DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first to inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 4, 5, 7, 8, 10, 14–17, 22, 24, 27–31, 35–38 are allowed. The following is Examiner’s statement of reasons for allowance:
Stellacci,1 Alsbaiee,2 and Ceglowski3 are considered to be the nearest prior art. However, as it applies to each of the independent claims, none of these references teach nor fairly suggest the limitation: “the membrane is configured to absorb one or more hydrophobic contaminants from an aqueous flow through attraction of the one or more hydrophobic contaminants to the inner hydrophobic region while the aqueous fluid flows through the membrane.” Likewise, such features along with reasoning to combine with any of these references could not be found within the prior art.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEIDI KELLEY can be reached at 571-270-1831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        


/KRISHNAN S MENON/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        
                                                                                                                                                                                                      


    
        
            
        
            
    

    
        1 US 2010/0086604 A1, published April 8, 2019 (“Stellacci”).
        2 Alsbaiee et al., Rapid removal of organic micropollutants from water by a porous β-cyclodextrin polymer, 529 Nature, 190, 190–196 (2016) (“Alsbaiee”).
        3 Ceglowski et al., Functionalization of gold-coated carbon nanotubes with self-assembled monolayers of thiolates, 47 J. Mater. Sci., 3463, 3463–3467 (2012) (“Ceglowski”).